DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a film attached to the body which with the body cooperating to define plurality of passages. This structure is unclear and indefinite. There are no details provided for this structure. Claim 20 could not be examined further on merits.
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 1-19 and 21-24 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mendels (US 2005/0267445), with further evidence from Briggs et al (US 2006/0186061).
	

    PNG
    media_image1.png
    586
    560
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    719
    800
    media_image2.png
    Greyscale

Mendels Fig. 1 shows the manifold (including the cassette) having plurality of ports (106-110, and 120), with a connector (120) at the bottom. Figs. 1A - 1D show the various male/female coupling of the connector to the manifold. Figures 1A and 1B (copied above) show adapters with threaded connectors (both male and female as in claim 4) connecting the manifold port to the multi-lumen tube (219) as in claims 1, 4 and 16 (6 lumens shown in these figures). See [0132]. Lumen in tube would couple with the corresponding lumen of the manifold when plugged in.
	While Mendels is silent on “cassette” applicant defines cassette as “… a medical fluid cassette comprises a body and a manifold connected to the body.” Thus the 
	If one of ordinary skill is doubtful about the details presented by Mendels regarding the cassette and the manifold, Briggs shows the same in more significant detail – see the figures. A cassette with manifold (fig. 2) is connected to a centrifuge (10) and several collection bags, etc. in fig. 1. Figures 39 A and B and figs. 45-50 show the details of the centrifuge, which is connected to the cassette through a multi-lumen conduit (20), which has three internal lumens. Therefore, if one is doubtful about what the other end of the multi-lumen conduits on fig. 9 of Mendels is connected, it can be like in Briggs, a centrifuge or other similar device, which would have been obvious to one of ordinary skill.

    PNG
    media_image3.png
    410
    797
    media_image3.png
    Greyscale

	A partial of Briggs fig. 1 is copied herein.

	Claim 2: tapered boss: see the figures – the tube 219 is tapered at the ends.
	Claim 3: The mating of the lumen is shown in the figures.
	Claims 5-8, 12: other end connected to second manifold: see fig. 8A-D and [0172] for connection to other device or equipment; also to a patient [0020] and [0084]. By applicant’s definition, a manifold is only a something with plurality of connections [0004], which a device described in Mendels would qualify. See fig. 9 and [0178] which includes dialyzers, pumps, etc.. and includes infusion bags [0005]. Dialysis fluid is only a material worked upon, and is not patentable. Further evidence with more details in Briggs as described above.
	Claims 9-11, 13-15, 18 and 19: only described functional limitations of cassettes. Being integrally formed or connected to wouldn’t make a patentable difference, but would have been obvious to one of ordinary skill [MPEP 2144.04]. Nonetheless, Mendels teaches integral manifold (9) – see [0179]
	Claims 23 and 24 recite a method of flowing a medical fluid, which Mendels implicitly teaches in [0176-0179].  See “fluid administration” in [0179]. Regarding claim 24, see “concentric configuration” which implies that a fluid passage is concentric (like one tube inside another).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNAN S MENON/Primary Examiner, Art Unit 1777